DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments to Claims 1,3-8 in the submission filed 2/26/2021 are acknowledged and accepted.
In view of the amendments to the claims, objection to Claims is withdrawn and rejections under 35 U.S.C. 112(a)(b) are modified.
Pending Claims are 1-9. 
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. Applicant argues the following and Examiner respectfully disagrees:
a)	The central component of the rejections is the limitation "Sk is a standard deviation of relative luminance in the front direction of each of the plurality of fine structures." The Examiner takes the position that this term is not supported by the specification and also is unclear. The Examiner appears to take this position to side-step Applicants arguments that Sk is not being properly calculated or is not capable of being calculated in Katagiri and/or Morris. Thus, the Examiner takes the position that the "standard deviation is taken to be for the whole, that is, entire, plurality of fine structures in their front direction."
	The opinion in In re Hiniker Co., 47 USPQ2d 1523 (Fed. Cir. 1998) stated "...the name of the game is the claim. See Giles Sutherland Rich, Extent of Protection and 
	Claim 1 recites “Sk is a standard deviation of relative luminance in a front direction of each of the plurality of microlenses”. Applicant has attempted to explain how the standard deviation of relative luminance in a front direction of each of the plurality of microlenses is being calculated in the specification. However, Applicant refers to Para[0102] where standard deviation of relative front luminances i1 to in for microlenses 1 to n of the microlens array is calculated, that is Sk = st dev (i1 to in). Specification shows that Standard deviation is for a set of values of the relative front luminances of the microlenses 1 to n in the microlens array. Hence the claim is not clear and is not supported by the specification and claim seems to imply Sk is a standard deviation of relative luminance in a front direction of a single microlens. Sk is not a standard deviation of relative luminance in a front direction of each microlens. In view of these indefiniteness issues, for the purpose of examination, Examiner has interpreted the claim under 35 U.S.C. 112(b) as teaching that the standard deviation is taken to be for the whole, that is, entire, plurality of microlenses or fine structures  in their front direction. Hence Katagiri’s Fig 18a which shows an overall diffusion characteristic of the entire diffuser plate, is interpreted to read on Sk is a standard deviation of relative luminance of each of the plurality of microstructures in their front directions.

For clarity purposes, the "fine structures" in the claimed invention are limited to "microlenses." Applicants submit that in Katagiri, microstructures (microlenses) are not adopted for the structure of the light diffusion film. Thus, the standard deviation Sk defined in the present application cannot be calculated from the light diffusion film of Katagiri.
Firstly, Katagiri teaches (fig 18a) a light diffusion film (p23, para 507, lines 1-2) and inside the film a structure composed of a plurality of flaky shaped objects is present (p16, lines 1-4). Katagiri also teaches designing the size and shape of the flaky objects to result in a specific diffusion characteristic of the film (p20,22).  Now, Morris and Katagiri are related as diffusion sheets. Hence a person of ordinary skill in the art would be motivated to modify Morris’s microlenses in a similar manner and design the microlens array for the purpose of having the desired standard deviation and with excellent applicability to rectangular displays (p 1, para 1, lines 1-5, Katagiri).
Secondly, in view of the clarity issues recited in a) and Examiner’s interpretation of the limitation “Sk is a standard deviation of relative luminance of each of the plurality of microstructures in their front directions” to be the standard deviation for the whole, that is, entire, plurality of microlenses or fine structures in their front direction, Katagiri’s diffusion film and Fig 18a can still be utilized to calculate the standard deviation Sk.

c)	As it appears that the Examiner still does not understand or appreciate the significance of the standard deviation Sk, the expression "the front direction" and the standard deviation Sk will be described with reference to the diagram shown below and the specification.
relative front luminances of the microlenses 1 to n in the microlens array. Hence claim 1 is not supported by the specification and claim seems to imply Sk is a standard deviation of relative luminance in a front direction of a single microlens.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “standard deviation of relative front luminances i1 to in for microlenses 1 to n of the microlens array, Sk = st dev (i1 to in)” and “relative luminance in a front direction being only in the direction IF1 to IFn”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claim language is not clearly reciting the calculation of the relative front luminance of each lens and also the standard deviation Sk of relative front luminances as recited in Para[0101]-[0102] of current specification. Hence, Examiner has interpreted the claim under 35 U.S.C. 112(b) as teaching that the standard deviation is taken to be for the whole, that is, entire, plurality of microlenses or fine structures  in their front direction. 
The claim language nor the specification recite that luminances in the directions IL1 to ILn and IR1 to IRn are not being considered. Now, front direction can be broadly interpreted to be the front of the diffusion film and encompasses IL1 to IL1n, IF1 to IFn, 
No special definition of “front direction” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “front direction”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of, “front direction being only along IF1 to IFn in annotated fig in Remarks, filed 2/26/2021,” which states/seems to imply that front direction must be IFn.  However, the specification is silent as to the front direction being only along IF1 to IFn; the specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art. 

d)	Fig. 18 of Katagiri shows the diffusion characteristic of the overall diffuser plate which corresponds to the diffusion characteristic set forth in the present invention including the diffusion characteristic of all of the light IL1 to ILn diffusing in the left direction, the light IFi to IFn, diffusing in the front direction, and the light IR1 to IRn diffusing in the right direction. Since the present invention focuses on the light diffusing in the front direction of the microlens (moreover, the standard deviation of the relative luminance of the light diffusing in the front direction), the diffusion characteristic recited in the present application differs from the diffusion characteristic of the overall diffuser plate shown in Fig. 18 of Katagiri. As such, the standard deviation Sk set forth in the present application cannot be calculated from Fig. 18 of Katagiri.
	Although the cited reference(s) is/are different from the invention disclosed by Applicant, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).  
	Now, “front direction” broadly comprises the front of the diffusion film where the light exits from the diffusion film. Hence “front direction” encompasses light IL1 to ILn diffusing in the left direction, the light IF1 to IFn, diffusing in the front direction, and the light IR1 to IRn diffusing in the right direction.
The claim language does not recite that luminances in the directions IL1 to ILn and IR1 to IRn are not being considered. Hence Examiner is broadly interpreting front direction to be the front of the diffusion film and encompasses light IL1 to ILn diffusing in the left direction, the light IF1 to IFn, diffusing in the front direction, and the light IR1 to IRn diffusing in the right direction for microlenses 1 to n.

e)	As described above, the scope and meaning of the claims is clear such that the claims are definite and supported by the written description of the present application. 
	Specification shows (Para[0102]) that Standard deviation is for a set of values of the relative front luminances of the microlenses 1 to n in the microlens array. Claim 1 recites “Sk is a standard deviation of relative luminance in a front direction of each of the plurality of microlenses” which seems to imply that Sk is a standard deviation of 
	
f)	Moreover, there is no reasonable motivation to apply the teaching of Morris to the diffuser plate of Katagiri.
	Examiner provided reason to combine (i.e., for the purpose of utilizing a light diffusion film which has excellent applicability to rectangular displays), please see the previous Office Action page 16. Applicant has merely alleged that no reason was provided or no reason exists, and has not provided any evidence or argument directed to how the identified reason in the first action fails to meet the legal requirements of a reason to combine as set forth by KSR.  

g)	 Further, even by combining Morris and Katagiri, the skilled artisan would not have arrived at the presently claimed invention.
	Applicant’s 's assertion that even by combining Morris and Katagiri, the skilled artisan would not have arrived at the presently claimed invention is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  

Katagiri teaches (fig 18a) (Now Claim 1 recites “Sk is a standard deviation of relative luminance in a front direction of each of the plurality of microlenses” which seems to imply that Sk is a standard deviation of relative luminance in a front direction of a single microlens. Hence the claim is not clear and for the purpose of examination, Sk standard deviation is interpreted to be for the entire diffuser plate and Katagiri’s fig 18a can be utilized to read on this limitation) a diffusion plate (light diffusion film) with PxPxSk <400 (P=P50= 6.6µm, p23, para 503, lines 1-6, P=P50’ =1.1µm, From fig 18a, Sk=0.75 and hence PxPxSk =5.45<400) and wherein Sk is the standard deviation (For a normal distribution 68 percent of values lie within one standard deviation. From Fig. 18a, the curve is a normal distribution, and one standard deviation of relative luminance seems to be between 0.75 - 0.5) of relative luminance of each of the plurality of fine structures (flaky shaped objects) in their front directions (front direction is interpreted as the direction where light is output from the microstructures) and Sk>0.005 (From Fig. 
	In view of the arguments above, rejection of Claim 1 and dependent claims is upheld.
 Claims 1-9 are rejected as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “Sk is a standard deviation of relative luminance in the front direction of each of the plurality of microlenses”. Current specification is not teaching that Sk is a standard deviation of relative luminance in the front direction of each microlens. Current spec is calculating the standard deviation Sk in Para [0102] where plurality of relative 
Claims 2-9 are dependent on Claim 1 and hence inherit its deficiencies.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “Sk is a standard deviation of relative luminance in the front direction of each of the plurality of microlenses”.  It is not very clear as to how can there be a standard deviation for a single value of relative luminance in the front direction of each microlens of the plurality of microlenses? Standard deviation is for a set of values such as set of plurality of relative luminances corresponding to the plurality of microlenses. For the purpose of examination, standard deviation Sk is taken to be for the whole, that is, entire plurality of microlenses in their front direction.
Claims 2-9 are dependent on Claim 1 and hence inherit its deficiencies.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1,3,4,as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 2002/0034710 A1, of record) in view of Katagiri et al (WO 2014103618 A1, 07-03-2014, For English translation US 2015/0355390 A1 is used, of record).
Regarding Claim 1, Morris teaches (Fig. 1) a diffuser plate (diffuser screen, p1, para 1, lines 1-8), comprising
a plurality of microlenses (microstructures 1 and 2, spherical microlens  1 and parabolic microlens 2, p3, para 47, lines 1-10) having two or more types of lens functions (spherical microlens  1 and parabolic microlens 2, p3, para 47, lines 1-10) arranged on a main surface (screen’s substrate surface, p3, para 50, lines 1-7),

the diffuser plate (diffuser screen, p1, para 1, lines 1-8) satisfies a relation of  0<P≤200 µm (period is 200 µm , p5, para 79, lines 1-8) where P is an average pitch (period is 200 µm , p5, para 79, lines 1-8) of the plurality of microlenses (microstructures 1 and 2, p3, para 47, lines 1-10).
However Morris does not satisfy the relationship
PxPxSk≤400 [µm2] and wherein Sk is a standard deviation of relative luminance in a front direction of each of the plurality of microlenses and Sk≥0.005.
Morris and Katagiri are related as diffusion sheets.
Katagiri teaches (Fig.18a) a diffusion plate (light diffusion film, p23, para 507, lines 1-2)
PxPxSk≤400 [µm2] (P=P50=6.6 µm , p23, para 503, lines 1-6, P=P50’=1.1 µm, From Fig. 18a, Sk=0.75 and hence PxPxSk = 5.45<400) and wherein Sk is a standard deviation (For a normal distribution 68 percent of values lie within one standard deviation. From Fig. 18a, the curve is a normal distribution, and one standard deviation of relative luminance seems to be between 0.75 - 0.5) of relative luminance in a front direction (front direction is interpreted as the direction where light is output from the microstructures) of each of the plurality of fine structures (flaky shaped objects which diffuse light similar to microlenses, the diffusive characteristics of the flaky shaped objects can be tailored and designed in a similar manner to the microlenses) and Sk≥0.005 (From Fig. 18a, Sk is between 0.75 – 0.5 which values are >0.005) (standard 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morris to include the teachings of Katagiri such that PxPxSk≤400 [µm2] and wherein Sk is a standard deviation of relative luminance in a front direction of each of the plurality of microlenses and Sk≥0.005 for the purpose of utilizing a light diffusion film which has excellent applicability to rectangular displays (p 1, para 1, lines 1-5).
Regarding Claim 3, Morris-Katagiri teach the diffuser plate according to Claim 1 wherein the plurality of microlenses (spherical microlens 1 and parabolic microlens 2, p3, para 47, lines 1-10), and shapes of bottom surfaces of the microlenses (spherical microlens 1 and parabolic microlens 2, p3, para 47, lines 1-10) are polygons (Fig. 20, p 6, para 97, lines 1-2).
Regarding Claim 4, Morris-Katagiri teach the diffuser plate according to Claim 1 wherein the plurality of microlenses (spherical microlens 1 and parabolic microlens 2, p3, para 47, lines 1-10), shapes of bottom surfaces of the microlenses (spherical microlens 1 and parabolic microlens 2, p3, para 47, lines 1-10) are rectangles or hexagons (rectangles and hexagons in Fig. 20), and the microlenses are periodically arranged (periodic array, p 8, para 158, lines 1-9).

14.	Claim 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 2002/0034710 A1, of record) in view of Katagiri et al (WO 2014103618 A1, 07-03-2014, For English translation US 2015/0355390 A1 is used, of record) as applied to Claim 1 and further in view of Etori et al (US 2005/0243561 A1, of record).
Regarding Claim 2, Morris-Katagiri teach the diffuser plate according to Claim 1.
However Morris-Katagiri do not teach
a diffusion profile of a diffusion property normalized by a luminance value in a front direction for a range of diffusion angles; 2Application No. 15/557,344 Reply to Office Action of May 1, 2020 and Advisory Action of September 4, 2020 the diffusion profile comprising: a first angular range spanning between angles at which intensity of diffused light becomes half of a maximum value in the diffusion profile: a second angular range spanning is the wider of i) or ii): i) between angles at which an absolute value of a slope of the diffusion property first becomes 0.02 [a.u./degl or less, or ii) between angles at which the absolute value of the slope of the diffusion property first becomes a local minimum point: and wherein the second angular range comprises: - a maximum value of the absolute value of the slope of the diffusion property is 0.08 [a.u./degl or less, and - an average value of the absolute value of the slope of the diffusion property is 0.04 fa.u./degl or less.
Morris-Katagiri and Etori are related as diffusion sheets. 
Etori teaches (Figs. 10-12),
 a diffusion profile (profile curve, p 5, para 70, lines 1-4, Katagiri)   of a diffusion property (angular dependence of luminance, p 6, para 72, lines 1-15) normalized by a luminance value (front luminance, p 12, para 119, lines 1-11) in a front direction for a range of diffusion angles (D -90 to D 90, Fig. 10); 2Application No. 15/557,344 
Reply to Office Action of May 1, 2020 and Advisory Action of September 4, 2020 the diffusion profile (profile curve, p 5, para 70, lines 1-4) comprising: 

a second angular range (second angular range)  which is defined by either (i) or (ii) below) spanning is the wider of i) or ii):
 i) between angles at which an absolute value of a slope (absolute value of a slope, p6, para 73, lines 1-10) of the diffusion property first becomes 0.02 [a.u./deg] or less (0 slope at D40 and U40 approximately in Fig. 10b), or 
ii) between angles at which the absolute value of the slope (absolute value of a slope, p6, para 73, lines 1-10) of the diffusion property first becomes a local minimum point (absolute value of slope of the curve in Fig. 10b would be similar to absolute value of slope in current Fig. 11 and has a local minimum point): and 
wherein the second angular range comprises: -
a maximum value of the absolute value of the slope (absolute value of a slope, p6, para 73, lines 1-10) of the diffusion property is at 1000 cd m2, and 
an average value of the absolute value of the slope (absolute value of a slope, p6, para 73, lines 1-10)  (average value of the absolute value of slope would be similar to average value of absolute value of slope in current Fig. 11) of the diffusion property (luminance) is certain value (from Fig. 10b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morris-Katagiri to include the teachings of Etori such that a diffusion profile of a diffusion property normalized by a 
However Morris-Katagiri-Etori do not teach absolute value of slope is 0.02 [a.u./deg] or less, maximum value of the absolute value of slope is 0.08 [a.u./deg] or less and average value of slope is 0.04 ja.u. deg] or less. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have absolute value of slope is 0.02 [a.u./deg] or less, maximum value of the absolute value of slope is 0.08 [a.u./deg] or less and average value of slope is 0.04 ja.u. deg] or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have be motivated to have these for the purpose of improving frontal luminance.

15.	Claim 5-9, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 2002/0034710 A1, of record) in view of Katagiri et al (WO 2014103618 A1, 07-03-2014, For English translation US 2015/0355390 A1 is used, of record) as applied to Claim 1 and further in view of Miyasaka et al (WO 2014104106 A1, of record, For English Translation US 2015/0293271 A1 was used).
Regarding Claim 5, Morris-Katagiri teach the diffuser plate according to Claim 1, wherein the diffuser plate (diffuser screen, p1, para 1, lines 1-8, Morris) is a transmissive diffuser plate (there are no reflective elements and hence the screen is transmissive), the plurality of microlenses (microstructures 1 and 2, spherical microlens  1 and parabolic microlens 2, p3, para 47, lines 1-10)   are of convex shapes (convex shape, Fig. 1, Morris, p 2, para 47, lines 1-7).
However Morris-Katagiri do not teach the diffuser plate satisfies a relation of
0.2≤⌂Hx(n-1)x1000/ƛ
where ⌂H [µm] is a difference between a maximum height and a minimum height of the convex shapes of the plurality of microlenses from the main surface to vertexes of the plurality of microlenses, n is a refractive index of the fine structure, and ƛ[nm] is a wavelength of incident light.
	Morris-Katagiri and Miyasaka are related as diffusion sheets.
	Miyasaka teaches (Fig 8B),
the diffuser plate (optical device 30, p7, para 134, lines 1-10) satisfies a relation of
0.2≤⌂Hx(n-1)x1000/ƛ (Equation 2, p4, para 95, line 3, This Equation given in the context of Fig. 1B, concaves  is also valid for Fig. 8B, convexes,⌂H = ⌂d, n=refractive index of base material 31  in Fig. 8B, If ⌂H is in micrometer as in correct formula, a 
where ⌂H [µm] (⌂d in Fig. 8B ) is a difference between a maximum height and a minimum height of the convex shapes (convex shapes 32, p7, para 134, lines 1-10, in Fig. 8B) of the plurality of microlenses (lenses) from the main surface (surface of substrate 31) to vertexes of the plurality of microlenses (lenses), n is a refractive index of the fine structure (n is refractive index of material of base 41), and ƛ[nm] is a wavelength of incident light.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morris-Katagiri to include the teachings of Myasaka such that the diffuser plate satisfies a relation of
0.2≤⌂Hx(n-1)x1000/ƛ where ⌂H [µm] is a difference between a maximum height and a minimum height of the convex shapes of the plurality of microlenses from the main surface to vertexes of the plurality of microlenses, n is a refractive index of the fine structure, and ƛ[nm] is a wavelength of incident light for the purpose of using diffuser plates with high light efficiency (p3, para82, lines 1-3).

Regarding Claim 6, Morris-Katagiri teach the diffuser plate according to Claim 1. wherein the diffuser plate (diffuser screen, p1, para 1, lines 1-8, Morris) is a transmissive diffuser plate (there are no reflective elements and hence the screen is transmissive), the plurality of microlenses are of concave shapes (concave shape, Fig. 1, Morris, p 2, para 47, lines 1-7).
However Morris-Katagiri do not teach the diffuser plate satisfies a relation of

where ⌂H [µm] is a difference between a maximum depth and a minimum depth of the concave shapes of the plurality of microlenses from the main surface to vertexes of the plurality of microlenses, n is a refractive index of the fine structure, and ƛ[nm] is a wavelength of incident light.
	Morris-Katagiri and Miyasaka are related as diffusion sheets.
	Miyasaka teaches (Fig 1A,1B),
the diffuser plate (optical device 10, p3, para 82, lines 1-0, satisfies a relation of
0.2≤⌂Hx(n-1)x1000/ƛ (Equation 2, p4, para 95, lines 1-3, ⌂H = ⌂d, n=refractive index of base material 11 in Fig. 1B, If ⌂H is in micrometer as in correct formula, a conversion into nm required multiplication by 1000. Left hand value for Equation 2 is 2/7=0.28 and hence Equation 2 is satisfied),
where ⌂H [µm] (⌂d in Fig. 1B) is a difference between a maximum depth and a minimum depth of the concave shapes (concave shapes12, in Fig. 1B) of the plurality of microlenses (lenses) from the main surface (surface of substrate 11) to vertexes of the plurality of microlenses (lenses), n is a refractive index of the fine structure (n is refractive index of material of base 11), and ƛ[nm] is a wavelength of incident light.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morris-Katagiri to include the teachings of Miyasaka such that the diffuser plate satisfies a relation of
0.2≤⌂Hx(n-1)x1000/ƛ where ⌂H [µm] is a difference between a maximum height and a minimum height of the concave shapes of the plurality of microlenses from the main surface to vertexes of the plurality of microlenses, n is a refractive index of the fine 
Regarding Claim 7, Morris-Katagiri teach the diffuser plate according to Claim 1,
wherein the plurality of microlenses (microstructures 1 and 2, spherical microlens  1 and parabolic microlens 2, p3, para 47, lines 1-10, Morris) are of convex shapes (convex shape, Morris, p 2, para 47, lines 1-7).
However Morris-Katagiri do not teach 
wherein the diffuser plate is a reflective diffuser plate, the diffuser plate satisfies a relation of
0.1≤⌂Hx1000/ƛ
where ⌂H [µm] is a difference between a maximum height and a minimum height of the convex shapes of the plurality of microlenses from the main surface to vertexes of the plurality of microlenses, n is a refractive index of the fine structure, and ƛ[nm] is a wavelength of incident light.
	Morris-Katagiri and Miyasaka are related as diffusion sheets.
	Miyasaka teaches (Fig 9B),
wherein the diffuser plate (optical device 40, p7, para139, lines 1-10) is a reflective diffuser plate  (reflective optical device, p7, para139, lines 1-10)
the diffuser plate (optical device 40) satisfies a relation of
0.1≤⌂Hx1000/ƛ (Equation 5, p7, para 140, line 3, This Equation given in the context of Fig. 9B, concaves is also valid for convexes ⌂H = ⌂d, n2=refractive index of medium around concaves 42 which is taken as air, n2=1, in Fig. 9B, If ⌂H is in 
where ⌂H [µm] (⌂d in Fig. 9B) is a difference between a maximum depth and a minimum depth of the concave shapes (concave shapes in Fig. 9B) of the plurality of microlenses (lenses) from the main surface (surface of substrate 41) to vertexes of the plurality of microlenses (lenses), n is a refractive index of the fine structure (n is refractive index of material of base 41), and ƛ[nm] is a wavelength of incident light.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morris-Katagiri to include the teachings of Myasaka such that the diffuser plate is a reflective diffuser plate and the diffuser plate satisfies a relation of
0.1≤⌂Hx1000/ƛ where ⌂H [µm] is a difference between a maximum height and a minimum height of the convex shapes of the plurality of microlenses from the main surface to vertexes of the plurality of microlenses, n is a refractive index of the fine structure, and ƛ[nm] is a wavelength of incident light for the purpose of using diffuser plates with high light efficiency (p3, para82, lines 1-3).
Regarding Claim 8, Morris-Katagiri teach the diffuser plate according to Claim 1,
wherein the plurality of microlenses are of concave shapes (concave shape, Morris, p 2, para 47, lines 1-7).
However Morris-Katagiri do not teach 
wherein the diffuser plate is a reflective diffuser plate, the diffuser plate satisfies a relation of
0.1≤⌂Hx1000/ƛ

	Morris-Katagiri and Miyasaka are related as diffusion sheets.
	Miyasaka teaches (Fig 9B),
wherein the diffuser plate (optical device 40, p7,para 139, lines 1-10) is a reflective diffuser plate  (reflective optical device, p7, para 139, lines 1-10)
the diffuser plate (optical device 40) satisfies a relation of
0.1≤⌂Hx1000/ƛ (Equation 5, p7,para 140, lines 1-3, ⌂H = ⌂d, n=refractive index of base material 41 in Fig. 9B, If ⌂H is in micrometer as in correct formula, a conversion into nm required multiplication by 1000. n2=1 air for ,medium surrounding concaves 42, Left hand value for Equation 5 is 1/7=0.14 (after canceling 2 on either side of Equation 5 and hence current claimed Equation is satisfied),
where ⌂H [µm] (⌂d in Fig. 9B ) is a difference between a maximum depth and a minimum depth of the concave shapes (concave shapes 42 in Fig. 9B) of the plurality of microlenses (lenses) from the main surface (surface of substrate 41) to vertexes of the plurality of microlenses (lenses), n is a refractive index of the fine structure (n is refractive index of material of base 41), and ƛ[nm] is a wavelength of incident light.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Morris-Katagiri to include the teachings of Miyasaka such that the diffuser plate is a reflective diffuser plate   and the diffuser plate satisfies a relation of

Regarding Claim 9, Morris-Katagiri-Miyasaka teach the diffuser plate according to Claim 5, 
wherein the plurality of microlenses (microlenses, p3, para 47, lines 1-10, Morris) are arranged on the main surface (screen’s substrate surface, p3, para 50, lines 1-7) of the diffuser plate (diffuser screen, p1, para 1, lines 1-8, Morris), shapes of cross sections of the plurality of microlenses (microlenses, p3, para 47, lines 1-10)  perpendicular to the main surface (screen’s substrate surface, p3, para 50, lines 1-7)  differ from each other (random set of polygonal shapes, p5, para 97, lines 1-4, p3, para 48, lines 1-10) and do not have a symmetric axis (each of the elements have no symmetry axis as they are randomly shaped), and
the diffuser plate (diffuser screen, p1, para 1, lines 1-8) satisfies the relationship
PxPxSk≤400 [µm2] (P=P50=6.6 µm, p23, para 503, lines 1-6, P=P50’=1.1 µm, from Fig. 18a, Sk=0.75 and hence PxPxSk = 5.45<400, Katagiri) and wherein Sk is a standard deviation (For a normal distribution 68 percent of values lie within one standard deviation. From Fig. 18a, the curve is a normal distribution, and one standard deviation of relative luminance seems to be between 0.75 - 0.5 approximately) of relative luminance of the plurality of microlenses (microstructures 1 and 2, spherical microlens  1 and parabolic microlens 2, p3, para 47, lines 1-10, Morris, flaky shaped 0<P≤200 (P=P50=6.6 µm, p23, para 503, lines 1-6, P=P50’=1.1 µm, from Fig. 18a, Katagiri)  and Sk≥0.005 (From Fig. 18a, Sk is between 0.75 – 0.5 which values are >0.005).
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



J.D.
Jyotsna Dabbi									4/6/2021
AU 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872